Citation Nr: 0506085	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  01-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to April 
1969.

This case first came before the Board on Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision 
rendered by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran indicated 
disagreement with that decision and, after being issued a 
statement of the case, perfected his appeal by submitting a 
substantive appeal (VA Form 9) in January 2001.  In April 
2003, the Board remanded this case in order to obtain 
additional evidence and to address due process concerns.  The 
case is again before the Board for appellate consideration.

The veteran was accorded a personal hearing before the 
undersigned Acting Veterans Law Judge, sitting at the RO, in 
December 2002.  A transcript of that hearing has been 
associated with the veteran's VA claims file.


FINDINGS OF FACT

1.  A mental disorder was not shown during active service.

2.  A mental disorder is first shown by competent clinical 
evidence many years after service separation, and is not 
shown to be related to service or reflective of in-service 
aggravation of a pre-service mental disorder.

3.  PTSD is not shown by competent clinical evidence.




CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disorder, to include PTSD.  He specifically 
alleges that his current mental problems, while diagnosed as 
depression, are in fact the product of in-service stress.

As an initial matter, the Board observes that the veteran's 
claim as to this issue was denied by the RO in August 2000 as 
not well grounded.  In February 2001, the RO issued a 
supplemental statement of the case whereby, in essence, the 
veteran's claim of entitlement to service connection for a 
mental disorder was adjudicated on the merits.

As will be discussed in greater detail below, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107] was enacted in November 2000.  The 
VCAA eliminated the former statutory requirement that claims 
be well grounded.  Moreover, the VCAA contained a provision 
that claims which were denied under the former well 
groundedness standard and which became final during the 
period beginning on July 14, 1999, should be readjudicated as 
if the denial had not been made.  See § 7(b) of the VCAA.  In 
this case, such readjudication has been accomplished by 
subsequent review of the claim, as indicated by the statement 
of the case and supplemental statements of the case issued 
during this appeal.  



The Veterans Claims Assistance Act 

As discussed above, the VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 2000 statement of the case, and by 
the February 2001 and September 2004 supplemental statements 
of the case of the pertinent law and regulations, of the need 
to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim. 

In addition, a six-page letter (with a two-page attachment) 
was sent to the veteran by the RO in July 2003 that was 
specifically intended to address the requirements of the 
VCAA.  The letter explained to the veteran that the RO was 
processing his claim for compensation for a chronic acquired 
psychiatric disability, to include PTSD, and provided him 
with the evidentiary requirements for service connection 
claims.  The RO listed the evidence that had been received.  
The veteran was again informed that he should provide 
information concerning his claimed disability.  The types of 
evidence required were described in great detail.  See the 
July 24, 2003, letter, page 5.  Crucially, the letter also 
set forth, in detail, the evidence needed with regard to 
claims for PTSD.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2003 VCAA letter, the RO informed the veteran that the RO 
would help him get medical records, employment records, or 
records from other Federal agencies.  The letter also stated 
that a VA examination would be provided if one was necessary 
to make a decision on the claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The July 2003 letter informed the veteran that if he had 
received treatment from any civilian doctors or facilities 
outside of service he should provide information as to such 
treatment.  The veteran was asked to complete VA Form 21-
4142, Authorization for Release of Information, for each 
facility where he was treated.  The veteran was also informed 
he could expedite the process if he personally contacted the 
facilities.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2003 VCAA letter told the 
veteran "Tell us about any additional information or 
evidence that you want us to try and get for you...."  The 
Board believes that this complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
July 2003 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on behalf of the 
veteran; it specifically identified the evidence needed to 
establish a claim of entitlement to service connection for 
PTSD.  Based on this procedural history, the Board finds that 
the veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and records of post-service medical 
treatment.  

The Board specifically notes that the veteran, pursuant to 
the Board's April 2003 remand, was requested in the July 2003 
VCAA letter discussed above to furnish specific information 
as to the purported stressors that formed the basis for his 
PTSD claim, and that no response was thereafter forthcoming.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  At 
his request, he was accorded a personal hearing before the 
Board; the transcript of that hearing is of record.  He has 
not indicated the existence of any other evidence that is 
relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Factual background

The veteran's service medical records do not reflect that he 
was accorded treatment for any mental problems, or that 
complaints of any such problems were made.  The report of his 
service entrance examination shows that his psychiatric 
status was clinically evaluated as normal, notwithstanding 
the report of medical history prepared pursuant to service 
entrance denoting a history of psychotherapy of four weeks' 
duration one year previously, and of a psychiatric consult in 
conjunction with attempted Marine Corps enlistment showing 
"? early schizophrenia."  The service entrance examination 
report notes that the veteran had been given a profile in 
November 1965, and that a repeat psychiatric consultation was 
suggested; the report also indicates that the repeat 
consultation had been conducted, and that the veteran had 
been found qualified on neuropsychiatric evaluation.

Service treatment records do not indicate treatment for any 
mental impairment or complaints.  The report of the 
separation medical examination, dated in April 1969, shows 
that the veteran's psychiatric state was again clinically 
evaluated as normal.

Private medical records show that the veteran was 
hospitalized on two occasions in 1990 for treatment of mental 
problems, with diagnoses to include bipolar disorder, 
depressed; and personality disorder, with histrionic 
narcissistic dependent features.  These records indicate that 
the veteran furnished a history of being diagnosed as 
"hypomanic" in 1969 or 1970, and that he had been depressed 
prior to being so diagnosed.  

VA treatment records dated in 2000 and 2002 reference the 
presence of bipolar disorder and major depressive disorder, 
respectively.  An April 2002 VA treatment record, identified 
as a "PTSD screen," notes that screen results were "0" 
(zero).

At his December 2002 personal hearing, the veteran testified 
that his current mental impairment was in fact stress that 
was related to his service in Vietnam.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).

Analysis

As discussed above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The medical evidence demonstrates the presence of an acquired 
psychiatric disorder, characterized as bipolar disorder or 
depression, since approximately 1990.  More recent medical 
records, dated in 2002, likewise indicate that a psychiatric 
disorder is manifested.  Hickson element (1), a current 
disability, is satisfied.  

However, with respect to Hickson element (2), in-service 
incurrence of that disability, the veteran's service medical 
records are devoid of clinical findings that indicate the 
presence of any mental problems during service.  As was 
discussed above, both his entrance and separation medical 
examinations failed to show the manifestation of a 
psychiatric disorder on clinical evaluation.

It is acknowledged, in passing, that a pre-service history of 
possible schizophrenia was noted on service entrance.  The 
Board need not address the question of whether a mental 
disorder had been manifested prior to service, and had been 
aggravated therein, in view of the fact that the veteran's 
service medical records are remarkable for the absence of any 
in-service reference to treatment for mental disability, or 
complaints by him of mental problems.  Likewise, the post-
service medical evidence does not contain any findings that 
the current manifestation of a mental disorder, or the level 
of severity thereof, is the product of in-service aggravation 
of a pre-service disorder.  There is, accordingly, no need 
for further inquiry into the question of in-service 
aggravation.

In the absence of an in-service disability, Hickson element 
(3), a medical nexus, cannot be satisfied, inasmuch as there 
cannot be a nexus between two items (a current disability and 
an in-service disability) when only one of those items is 
shown to exist.

In brief, only Hickson element (1) is shown as satisfied with 
regard to the question of service connection for an acquired 
psychiatric disability.  The Board must therefore conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability.

The veteran has also requested service connection for PTSD, 
which has been adjudicated as part and parcel of his claim of 
service connection for an acquired psychiatric disability.  
With respect to Hickson element (1) with reference to PTSD, 
the Board must point out that the medical evidence does not 
indicate that PTSD is currently manifested.  While the 
veteran has alleged that he has PTSD, the record does not 
show that this disability has been diagnosed; to the 
contrary, the presence of PTSD, as indicated in April 2002, 
has been specifically rejected.    


It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  There is no medical evidence indicating the 
presence of PTSD, and the veteran has not responded to VA's 
request that he furnish specific information as to the events 
and incidents that he believes precipitated the onset of this 
disorder.  In the absence of such, service connection may not 
be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  The 
veteran's claim of entitlement to service connection for PTSD 
fails on this basis alone.

With respect to Hickson element (2), in-service injury, there 
is no medical evidence of PTSD in service, nor are there any 
complaints on the part of the veteran that are congruent with 
in-service stressors or stressful events.  Hickson element 
(2) is also not met.

With respect to element (3), medical nexus, in the absence of 
a current disability a medical nexus opinion is impossible, 
and indeed none appears of record.  

The veteran's claim is based entirely upon his speculation 
that his current mental disorder is in fact PTSD.  However, 
it is now well-established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, to the extent 
that the veteran is attempting to establish that his current 
mental disorder is PTSD, and is in some manner related to in-
service stress, his opinion is entitled to no weight of 
probative value.  

In short, for the reasons expressed above, none of the three 
Hickson element have been met as to the veteran's claim of 
service connection for PTSD.  A preponderance of the evidence 
is therefore against this claim, and the benefit sought on 
appeal is denied. 


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



	                        
____________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


